Citation Nr: 1454549	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-03 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.  

2.  Entitlement to an initial evaluation for residuals of graft wound, right arm and right hand lesion, rated as noncompensable prior to December 18, 2009, and as 10 percent disabling thereafter.

3.  Entitlement to an initial evaluation for hyperkeratosis with verruca vulgaris, right foot and right hand, rated as noncompensable prior to December 18, 2009, and as 10 percent disabling thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a May 2010 rating decision, the rating of the Veteran's hyperkeratosis with verruca vulgaris and residuals of graft wound were increased from noncompensable to 10 percent effective December 18, 2009.  

The Veteran failed to appear at the scheduled video conference hearing in September 2014.  He did not provide any reason for his absence, nor did he request that his hearing be postponed.  Thus, his hearing request is deemed withdrawn.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran may be unemployable at least in part due to his service-connected low back disability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board. 

The issues of entitlement to an increased rating for hypertension, entitlement to extraschedular ratings for residuals of graft wounds and hyperkeratosis with verruca vulgaris and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  During the appeal period, the Veteran's disability has been manifested by right palm and arm graft wounds that are painful upon examination.  

2.  During the appeal, the Veteran's disability was manifested by hyperkeratosis with verruca vulgaris of the right hand that is painful upon examination.  

3.  During the appeal period, the most probative evidence of record shows that the Veteran's right foot verruca vulgaris is manifested by adverse symptomatology that equates to a severe foot injury taking into account the Veteran's complaints of pain, but not a disability analogous to loss of use of the foot. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for residuals of a graft wound of the right arm and right hand have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes (DCs) 7801- 7805 (2008).

2.  The criteria for an initial 10 percent evaluation for hyperkeratosis with verruca vulgaris of the right hand have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes (DCs) 7801- 7805 (2008).

3.  The criteria for an initial 30 percent evaluation for hyperkeratosis with verruca vulgaris of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2014). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, service connection has been granted and initial disability ratings and effective dates have been assigned.  As such, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Because service connection for the Veteran's skin disorders have already been granted, VA's notice obligations with respect to the issue of entitlement to a higher initial evaluation for these disabilities are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (noting that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  In light of the above, the Board finds there has been compliance with the duty to notify in this case. 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The claims file contains service treatment records (STRs), private treatment records, and VA examination reports. The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  He has not contended, and the record has not otherwise shown, that any other service or post-service records remain outstanding that are necessary to decide his claims.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Initial Schedular Rating

The Veteran contends that, since the date of service connection, his skin disorders have been more severe than indicated by his currently assigned ratings and that increased disability evaluations are therefore warranted.  He further claims to be unemployable as a result of his service-connected disabilities.  As such, the Veteran maintains that the requirements for TDIU are also met in his case.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.1 (2014).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the frequency and severity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

The Veteran's appeal arises from his disagreement with his initial disability ratings assigned following the award of service connection.  Thus, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected skin disorders have been more severe than at other stages.  Id.

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

A.  Right Hand Skin Disorders

The Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490 -99 (July 31, 2002)) and again effective October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)). 

Therefore, since the Veteran's claims have been pending since August 2007, and because the October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, only the post-August 30, 2002, and pre-October 2008 version of the schedular criteria (i.e., 38 C.F.R. § 4.118 (2008)) are applicable to the claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Under the criteria in effect prior to October 23, 2008, scars were rated under Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 pertains to scars of the head, face, or neck, and is not applicable here.  

Diagnostic Code 7801 provides a rating for a scar that is deep or that causes limited motion with a 10 percent rating assigned for a scar exceeding 6 square inches (39 sq. cm.) in area.  A 20 percent rating is warranted for area or areas exceeding 12 square inches (77 sq. cm.), and a 30 percent rating is warranted for area or areas exceeding 72 square inches (465 sq. cm.).  A maximum 40 percent rating is warranted for area or areas exceeding 144 square inches (929 sq. cm.).  Note (2) directs the rater to consider that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.

Superficial scars that do not cause limited motion and cover an area or areas of 144 square inches or greater also warrant a maximum 10 percent rating.  38 C.F.R. § 4.118, DC 7802 (2008).  Unstable superficial scars warrant a maximum 10 percent rating.  38 C.F.R. § 4.118, DC 7803 (2008).  Superficial scars which are painful on examination warrant a maximum 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (2008).  Other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008).   

Initially, it should be noted that hyperkeratosis with verruca vulgaris is not a listed disability under the Schedule for Rating Disabilities, 38 C.F.R., Part 4.  It is thus rated, by analogy, under 38 C.F.R. § 4.118, DC 7806 (in effect prior to October 23, 2008).  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under DC 7806 or to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

In the instant case, the RO has evaluated the Veteran's residuals of a graft wound and hyperkeratosis with verruca vulgaris of the right hand as noncompensable as of August 8, 2007, the date of claim for service connection, and 10 percent disabling as of December 18, 2009.

Here, the Board finds that the criteria for an initial compensable rating for residuals of a graft wound have been met.  Specifically, a July 2008 VA examination noted that the graft wounds were superficial and stable on the right palm and forearm.  The Veteran reported "tightness" at times over the scar when he fully extends his elbow.  Because the evidence demonstrates a superficial scar that is painful upon examination, the Board finds that a 10 percent rating under DC 7804 is warranted.  

Similarly, the Board finds that the criteria for an initial compensable rating for hyperkeratosis with verruca vulgaris of the right hand have been met.  At the July 2008 VA examination, the Veteran reported hyperkeratosis on the right palm that has continued to grow over the years that causes difficulty straightening at times with occasional difficulty picking up objects.  Further, he reported being able to write, type, and perform all the functions of his job.  Because the evidence demonstrates a superficial and unstable skin disorder that is painful upon examination, the Board finds that a separate 10 percent rating under DC 7803 is warranted.  

In order to obtain evaluations in excess of 10 percent under the applicable Diagnostic Codes pertaining to scars (i.e. Diagnostic Codes 7800 through 7804), the evidence must demonstrate scars, other than the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding 12 square inches (20 percent disabling under Diagnostic Code 7801).

A December 2009 VA examination revealed painful and deep scars.  However, the evidence demonstrates that the Veteran's scars do not exceed an area of 12 inches or more.  The first scar measured 4 cm in length by 2 cm in width and the second scar measured 18 cm in length by 2 cm in width.  The combined area affected by both scars is 44 sq. cm.  The Veteran was afforded a VA scar examination in September 2013.  The Veteran reported sharp and shooting pain.  The first scar measured 2.2 cm in length by 1.5 cm in width and the second scar measured 5.1 cm in length by 1.1 cm in width.  The evidence shows that the Veteran's scars do not exceed 12 square inches (77 sq. cm.) at any point during the appeal period.  Therefore, an evaluation in excess of 10 percent is not warranted for the Veteran's right hand skin disorders.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign higher ratings.  

The Board acknowledges that the Veteran is competent to report his observable symptoms of his skin disorders, but finds that his opinion as to the severity of is outweighed by the objective medical evidence outweighs his reports as to the severity of his skin disorder.

Based on the foregoing, the Board finds that the Veteran's symptoms more nearly approximate the rating criteria for separate 10 percent ratings, but no higher, for his residuals of a graft wound and right hand hyperkeratosis with verruca vulgaris for the entire initial rating period.  The Board has further considered the severity of the symptoms throughout the appeal period and finds that the assignment of different ratings for different periods of time is not warranted, as symptoms more nearly approximating the next higher rating for scars have not been demonstrated.  See Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Right Foot

The RO has evaluated the Veteran's hyperkeratosis with verruca vulgaris of the right foot as noncompensable as of August 8, 2007, the date of claim for service connection, and 10 percent disabling as of December 18, 2009, the date of a VA examination, under 38 C.F.R. § 4.118, Diagnostic Codes 7820-7806.   

The Board notes that the VA Rating Schedule does not provide a rating code specifically for hyperkeratosis with verruca vulgaris of the foot.  Thus upon further review, the Board finds that given the Veteran's continuous complaints of right foot pain and other miscellaneous symptoms, DC 5284, which outlines the rating criteria for other foot injuries, is the more appropriate vehicle for rating the Veteran's hyperkeratosis with verruca vulgaris of the foot.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Although any change must be explained, one diagnostic code may be more appropriate than another based on such factors as relevant medical history, the current diagnosis, and demonstrated symptomatology. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Not only is the newly assigned diagnostic code directly applicable to the Veteran's symptomatology, it provides for an increased evaluation, and thus does not prejudice the Veteran.

Other foot injuries are rated under 38 C.F.R. § 4.71a, DC 5284.  A 10 percent rating under DC 5284 requires a moderate foot injury; a 20 percent rating requires a moderately severe foot injury; and a 30 percent rating requires a severe foot injury.  38 C.F.R. § 4.71a, DC 5284.  

Words such as "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6. 

Moreover, unlike DCs 7820-7806, DC 5284 is a general diagnostic code under which a variety of "other foot injuries" may be rated.  In this regard, VA's General Counsel has issued a precedential opinion advising that DC 5284 contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98 (citing 2 Disorders of the Foot 1449-1542 (Melvin H. Jahss ed., 1982);  C. DeLee, Fractures and dislocations of the foot, in 2 Surgery of the Foot 592 (Roger A. Mann ed., 5th ed. 1986)).  While the injuries listed in the General Counsel Opinion do not expressly include hyperkeratosis with verruca vulgaris of the foot, there is nothing in the criteria of DC 5284 that precludes consideration of that particular foot disorder.  

The relevant evidence of record includes the Veteran's wife's statement, private podiatry treatment records, VA treatment records and VA examination reports.  

The Veteran was afforded a VA skin examination in July 2008.  He reported increased thickness of the skin on his right foot that required soaking every 3 weeks.  He also reported pain with walking distances but denied systemic symptoms.  The Veteran denied job interference.  The examiner noted severe hyperkeratosis of the right heel, a lesser degree of hyperkeratosis along the first and fourth metatarsal heads in the medial aspect of the right great toe.

The Veteran's April 2009 private treatment record reveals complaints of bilateral heel and ball of foot pain.  Treatment consisted of electric and manual debridement of the hyperkeratosis.  

The Veteran underwent a VA skin examination in December 2009.  The Veteran reported the use of topical medication to control his constant skin condition.  The 2009 examiner found his skin condition to be moderate to severe affecting 0% of exposed area and 5% of the whole body.  The examiner noted that the Veteran's foot condition has a moderate to severe effect on his usual occupation and daily activities.  

In January 2010, the Veteran's spouse submitted a letter stating that the numerous and massive growths on his feet have profoundly prohibited his mobility.  

The VA provided the Veteran with an examination in September 2013.  The examiner noted severe skin thickening, cracking, and dryness.  He reported flare-ups occurring five times per week, he is unable to walk due to pain, and he has to soak his feet at least two to three times per day.  The examiner found his foot condition impacts his ability to work because he can only walk three blocks at one time and walk and stand 25 to 30 minutes in an eight hour day.  The examiner noted that the Veteran's functional impairment does not amount to amputation of the foot.

The Board notes that the July 2008, December 2009 and September 2013 examiners expressly characterized the Veteran's foot condition as severe.  Thus, while cognizant that a clinician's use of the terms "mild," "moderate," and "severe" is not dispositive of a claim, the Board finds that, in this instance, the totality of the evidence supports the examiners' qualitative characterization of the Veteran's right foot disorder.  38 C.F.R. §§ 4.2, 4.6.  Thus, the evidence supports an overall finding of a severe right foot injury.  The Board finds that under DC 5284, the Veteran's disability warrants a 30 percent rating, but not more, throughout the appeal.  

Further, the Board finds that none of the other diagnostic codes pertaining to the foot are applicable during the appeal period.  38 C.F.R. § 4.71a, DCs 5276, 5277, 5278, 5279, 5280, 5281, 5281, 5283.  Indeed, the Veteran has not alleged, and the record has not otherwise shown, that his service-connected disability encompasses symptoms of pes planus (5276), weak foot (5277), claw foot (5278), metatarsalgia (5279), hallux valgus (5280), hallux rigidus (5281), hammer toes (5282), or malunion or nonunion of the tarsal or metatarsal bones (5283).  Therefore, the diagnostic codes contemplating those disorders are not for application.  Nor does the record otherwise show that the Veteran's foot disorder is ratable under any of the other musculoskeletal codes.  Id.  

The Board notes that the Veteran is now in receipt of the maximum rating allowable during the appeal period, under DC 5284, and finds no other relevant code sections under which to evaluate the Veteran's right foot disability with the Schedule for Rating Disabilities.  This is true at all times during the appellate period, and therefore the Board need not consider staged ratings.  Fenderson. 

Finally, as to extraschedular consideration, the Board notes that any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issues of entitlement to an extraschedular rating for hyperkeratosis with verruca vulgaris of the right foot and right arm and residuals of graft wound of the right arm and right hand will also be remanded.


ORDER

Effective August 8, 2007, a rating of 10 percent, but no higher, for residuals of graft wound, right arm and right hand lesion is granted, subject to the applicable criteria governing the payment of monetary benefits. 

Effective August 8, 2007, a rating of 10 percent, but no higher, for hyperkeratosis with verruca vulgaris of the right hand is granted, subject to the applicable criteria governing the payment of monetary benefits. 

Effective August 8, 2007, a rating of 30 percent, but no higher, for hyperkeratosis with verruca vulgaris of the right foot is granted, subject to the law and regulations governing payment of monetary benefits 


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, and for the reasons stated below, the Board finds that further development is required for the hypertension claim in order to comply with the duty to assist.

The Board observes that the Veteran was accorded a VA examination in December 2009 which included findings regarding his hypertension.  However, as it has been approximately five years since the last examination, the Board is concerned that the evidence of record may not accurately reflect the current nature and severity of this service-connected disability.  Moreover, it does not appear there are any hypertension treatment records since December 2011, a period of more than three years which increases this concern.  Consequently, the Board concludes that a new VA examination is needed in order to make an informed decision regarding the current level of functional impairment due to this service-connected disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected disabilities affect his ability to work.  Accordingly, the issue of entitlement to TDIU has been raised by the evidence of record in this case, is inextricably intertwined with an increased rating claim remaining on appeal, and appellate consideration of TDIU is deferred pending resolution of the increased rating claim for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Further, as the Board has determined new examinations are necessary regarding the service-connected hypertension, the examiner should comment upon the effect this disability has on his employability. 

With regard to the extraschedular component of the Veteran's skin disability claims, the Board finds that a remand is warranted so that the issue of whether the Veteran is entitled to an extraschedular rating for his skin disabilities, alone, or whether he is entitled to an extraschedular rating with regard to the combined effect of all of his service-connected disabilities may be considered in the first instance.  See 38 C.F.R. § 3.321(b)(1); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Brambley v. Principi, 17 Vet. App. 20, 24 (2003). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his hypertension that are not already of record, including those from the VA Medical Center in Fort Worth, Texas.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU.  Notice should include VA's and the Veteran's responsibilities to provide evidence and information in support of this claim.  Allow an appropriate amount of time for response and associate the notification with the claims file.

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his hypertension and the impact of his service-connected disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his hypertension disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings and include the results of blood pressure testing.

All findings and conclusions should be set forth in a legible report. 

5.  Consider whether to refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) and entitlement to an extraschedular rating on an individual or collective basis under 38 C.F.R. § 3.321(b)(1).  Then readjudicate the appeal.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


